Citation Nr: 1825406	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-22 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include arthritis and rotator cuff syndrome.

2.  Entitlement to service connection for a left shoulder disability, to include arthritis and rotator cuff syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1985 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims for service connection for a left shoulder disability and a right shoulder disability.

The Veteran requested a video-conference hearing before a Veterans Law Judge.  See April 2014 VA Form 9.  The Veteran was informed of the date, time, and location of the video-conference hearing in an April 2017 letter.  Without explanation, the Veteran did not attend the hearing, nor did he request to reschedule the hearing.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. 20.704(e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

The Veteran asserts that his right shoulder disability is linked to his active service.  In April 2013, the Veteran advised of moderate to severe bilateral shoulder pain for at least 20 years that may be related to playing softball while in service.  The Veteran stated that the pain is worse in the left shoulder than the right shoulder and that he has experienced numbness and paresthesia of the left hand since 2005.  The Veteran was afforded a VA examination for his left shoulder, but his right shoulder was not examined.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Because there is at least an indication that the Veteran's current right shoulder disability may be related to his active duty service, a VA examination and opinion must be provided to make an informed decision on this claim.  McLendon, 20 Vet. App. at 83; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert).

The November 2012 VA examination for a left shoulder disability was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Veteran's service treatment records (STRs) indicate left shoulder complaints and a notation of rotator cuff syndrome in April 1990.  On examination, the Veteran advised that his left shoulder disability was related to an injury incurred during physical training and sports activities while in service.

The examiner stated that there is no objective evidence of chronicity for a left shoulder disability due to active service.  There is no evidence the examiner considered a VA treatment record from March 2010 that reflected an assessment of general arthritis of the shoulders and an April 2012 VA treatment record where the Veteran stated he has chronic bilateral shoulder pain.



Additionally, the examiner stated that no diagnostic testing was clinically indicated.  Since that time, the Veteran underwent an MRI for his left shoulder in February 2013, which showed degenerative joint disease involving bilateral AC joints and a small full thickness rotator cuff tear for the left shoulder.

The Board finds that a new VA examination is necessary to fully address the nature and etiology of the Veteran's claimed left shoulder disability.  As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from June 2015, forward.

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right shoulder disability and left shoulder disability.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  All necessary tests, including X-rays if indicated, should be performed.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The examiner must all current right shoulder disabilities and left shoulder disabilities, to include those noted on the MRI dated February 22, 2013.

The examiner must provide opinions as on the following:



(a)  Whether it is at least as likely as not (50 percent probability or greater) that any current right shoulder disability had its clinical onset during active service or is related to any incident of service; and 

(b)  Whether it is at least as likely as not (50 percent probability or greater) that any current left shoulder disability had its clinical onset during active service or is related to any incident of service.

In providing these opinions, the examiner should consider and address the following:

*  The service treatment record dated April 28, 1990, showing that the Veteran complained of left shoulder pain, with an assessment of rotator cuff syndrome, for which he was placed on a physical profile;

*  The service treatment record dated July 31, 1992 showing that the Veteran complained of shoulder pain for about one year, with an assessment of questionable rotator cuff;

*  The VA treatment record showing that the Veteran advised of chronic right shoulder pain in February 2009.

*  The VA treatment record dated in April 2013 showing that the Veteran advised of moderate to severe bilateral shoulder pain for at least 20 years, worse on the left, that may be related to playing softball while in service.  Further, the Veteran stated that he had numbness and paresthesias of the left hand in the long and the ring fingers since 2005.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the nature and etiology of the Veteran's right shoulder disability and left shoulder disability.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

3.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

